DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jonathan Gray on May 2, 2022.  

The application has been amended as follows:
Reinstate all withdrawn claims 4-5, 8-10, 13, 16-17 and cancel claims 18-20.

Regarding claim 1. (Currently Amended) An electrical wiring device, comprising: a fault protection circuit configured to provide a fault detection signal in response to detecting at least one type of predetermined fault condition; a circuit interrupter configured to couple a plurality of line terminals and a plurality of load terminals in a reset state, and to decouple the plurality of line terminals and the plurality of load terminals in a tripped state; a first solid-state switch electrically coupled to receive the fault detection signal at a first gate, the first solid-state switch turning ON in response to receiving the fault detection signal at the first gate; 
and a solenoid [[, when energized, generating a magnetic field that moves the circuit interrupter into the tripped state; a second solid-state switchreset state, wherein the solenoid, the first solid-state switch, and the second solid-state switch are serially connected such that a current path exists through the first solid-state switch, the second solid-state switch, and the solenoid, energizing the solenoid when the first solid-state switch and the second-state switch are ON, wherein the second solid-state switch is turned OFF when the circuit interrupter is in the tripped state, interrupting the current path, such that the solenoid is prevented from being energized.

Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the second solid-state switch is turned ON when the circuit interrupter is in the reset state, wherein the solenoid, the first solid-state switch, and the second solid-state switch are serially connected such that a current path exists through the first solid-state switch, the second solid-state switch, and the solenoid, energizing the solenoid when the first solid-state switch and the second-state switch are ON...”

Claims 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…the reset state to allow current to flow through the solenoid, the first solid-state switch, and the second solid-state switch; and turning the first solid-state switch off when the circuit interrupter is in the tripped state so that power does not flow through the solenoid, the first solid-state switch, and the second solid- state switch....”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839